Title: To George Washington from Richard Henry Lee, 16 April 1777
From: Lee, Richard Henry
To: Washington, George



[16 April 1777]

Your letter to the Committee was immediately laid before Congress, and in consequence thereof, Gen. Schuyler was ordered to carry your ideas into execution with all possible dispatch. The Troops are therefore ordered to Bristol without delay, and thither will go all such as come from the Southward. You have only to order them from Bristol to Head Quarters at your pleasure. The inclosures now sent are from France by the last Ship. The Memoir is written by one of the first Generals in France, or in Europe, purely from views of serving the American cause, which the Mareshal appears to love. The accounts from Nantes, are taken from a letter of Doctr Lee to the Secret Committee in his way from Paris to the Court of Madrid. I thought it might avail you to have the general idea therein given of the enemies views and designs the ensuing Campaign. In the letter signed by all the Commissioners, we learn that the capital operations will certainly be against New England; the exterpation of which is proposed, whilst military government & slavery is (as they think the milder punishment) intended for the middle and southern States. Conversing lately with

Mr James Hunter of Fredericksburg, whose labors have benefitted the public greatly, I find that the indispensable article of iron has been greatly affected, and its production injured, by the constant practise of inlisting the Laborers in those works, and pressing the Teams belonging to them. There are few things more capable of throwing distress among the people, and injuring the public affairs, than such a proceedure. I would therefore submit it to your consideration Sir, whether (until the Legislatures can provide compitent laws) it will not greatly remedy the evil, if you were, by order published in all the papers, [to] forbid all Continental Officers from inlisting persons engaged with, and actually serving in any iron works within the United States, or from pressing any horses, teams, or Carriages of any kind belonging to such works. I believe that this would in great degree remedy the evil, if not totally remove it. I am, with great affection and esteem, dear Sir your most obedient and very humble servant

Richard Henry Lee

